DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7 and 17 are objected to because of the following informalities:  In the last full line of the claims, the word object should be the plural form.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 9-17 and 19-21 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lawrence Ashok Inigo (U. S. Patent Application Publication 2012/01295460 A1, hereafter ‘460).

Regarding claim 1, Lawrence Ashok Inigo teaches an electronic device (‘460; figs. 1, 2 and 7) comprising: a camera (‘460; fig 7; element 108, camera; ¶ 0019); and a processor (‘460; fig 7; element 161, processor; ¶ 0020), wherein the processor is configured to: obtain a first screen including a plurality of objects through the camera (‘460; fig. 3; ¶ 0013-0014), identify a size of each of the plurality of objects, based on a geometric shape of each of the plurality of objects (‘460; fig. 3; ¶ 0015; ¶ 0021; determine the size of the objects), identify a relative position of each of the plurality of objects (‘460; fig. 3; Abstract; ¶ 0002; ¶ 0012; ¶ 0015; identify a relative position of each of the plurality of objects), based on distances between the plurality of objects (‘460; fig. 3; Abstract; ¶ 0002; ¶ 0015; distances between the plurality of objects), obtain a first descriptor of the first screen (‘460; ¶ 0016; ¶ 0018; a first description of the first screen is determined), based on the size and the relative position of each of the plurality of objects (‘460; fig. 3; Abstract; ¶ 0002; ¶ 0012; ¶ 0015; ¶ 0021), and display augmented-reality content in a space of the first screen (‘460; fig. 2, element 126; Abstract; ¶ 0011-0012; ¶ 0016-0017), using the first descriptor (‘460; ¶ 0016; ¶ 0018; a first description of the first screen is determined).

In regard to claim 2, Lawrence Ashok Inigo teaches the electronic device of claim 1 and further teaches wherein the processor is further configured to identify the geometric shape of each of the plurality of objects (‘460; ¶ 0025), based on designated geometric shapes (‘460; ¶ 0025).

Regarding claim 3, Lawrence Ashok Inigo teaches the electronic device of claim 1 and further teaches wherein the first descriptor comprises information on a type of each of the plurality of objects (‘460; fig. 3; ¶ 0013), the size of each of the plurality of objects (‘460; fig. 3; ¶ 0015; ¶ 0021; determine the size of the objects), and the relative position of each of the plurality of objects (‘460; fig. 3; Abstract; ¶ 0002; ¶ 0012; ¶ 0015; identify a relative position of each of the plurality of objects).

In regard to claim 4, Lawrence Ashok Inigo teaches the electronic device of claim 1 and further teaches wherein the processor is further configured to obtain the first descriptor further based on at least one of orientation (‘460; fig. 3; ¶ 0013), visual characteristic (‘460; fig. 3; ¶ 0015; ¶ 0021; ¶ 0025; shape and other visual characteristics), or contact surface of each of the plurality of objects (‘460; fig. 3; ¶ 0025).

Regarding claim 5, Lawrence Ashok Inigo teaches the electronic device of claim 1 and further teaches wherein the processor is further configured to transmit information on the first descriptor and the augmented-reality content to an external electronic device (‘460; figs. 1A and 1B; ¶ 0010; ¶ 0019; smartphone with wireless communication configured to transmit and receive information).


In regard to claim 10, Lawrence Ashok Inigo teaches the electronic device of claim 1 and further teaches wherein the processor is further configured to, if a viewpoint of the first screen is changed, display the augmented-reality content by using the first descriptor so that the augmented-reality content corresponds to the changed viewpoint (‘460; figs 5A, 5B, and 6B; ¶ 0015-0018).

Regarding claim 11, Lawrence Ashok Inigo teaches a method (‘460; figs. 1, 2 and 7; Abstract) for operating of an electronic device (‘460; figs. 1, 2 and 7; Abstract), the method comprising: obtaining a first screen including a plurality of objects through a camera (‘460; fig 7; element 108, camera; ¶ 0019) included in the electronic device (‘460; fig. 3; ¶ 0013-0014); identifying a size of each of the plurality of objects (‘460; fig. 3; ¶ 0015; ¶ 0021; determine the size of the objects), based on a geometric shape of each of the plurality of objects (‘460; fig. 3; ¶ 0015; ¶ 0021; determine the size of the objects); identifying a relative position of each of the plurality of objects (‘460; fig. 3; Abstract; ¶ 0002; ¶ 0012; ¶ 0015; identify a relative position of each of the plurality of objects), based on distances between the plurality of objects (‘460; fig. 3; Abstract; ¶ 0002; ¶ 0015; distances between the plurality of objects); obtaining a first descriptor of the first screen (‘460; ¶ 0016; ¶ 0018; a first description of the first screen is determined), based on a size and the a relative position of each of the plurality of objects (‘460; fig. 3; Abstract; ¶ 0002; ¶ 0012; ¶ 0015; ¶ 0021); and displaying augmented-reality content in a space of the first screen (‘460; fig. 2, element 126; Abstract; ¶ 0011-0012; ¶ 0016-0017), using the first descriptor (‘460; ¶ 0016; ¶ 0018; a first description of the first screen is determined).

In regard to claim 12, Lawrence Ashok Inigo teaches the method of claim 11 and further teaches the method as further comprising identifying the geometric shape of each of the plurality of objects (‘460; ¶ 0025), based on designated geometric shapes (‘460; ¶ 0025).

Regarding claim 13, Lawrence Ashok Inigo teaches the method of claim 11 and further teaches wherein the first descriptor comprises information on a type of each of the plurality of objects (‘460; fig. 3; ¶ 0013), the size of each of the plurality of objects (‘460; fig. 3; ¶ 0015; ¶ 0021; determine the size of the objects), and the relative position of each of the plurality of objects (‘460; fig. 3; Abstract; ¶ 0002; ¶ 0012; ¶ 0015; identify a relative position of each of the plurality of objects).

In regard to claim 14, Lawrence Ashok Inigo teaches the method of claim 11 and further teaches wherein the obtaining of the first descriptor comprises obtaining the first descriptor further based on at least one of orientations (‘460; fig. 3; ¶ 0013), visual characteristics (‘460; fig. 3; ¶ 0015; ¶ 0021; ¶ 0025; shape and other visual characteristics), or contact surface of each of the plurality of objects (‘460; fig. 3; ¶ 0025).

Regarding claim 15, Lawrence Ashok Inigo teaches the method of claim 11 and further teaches the method as further comprising transmitting information on the first descriptor and the augmented-reality content to an external electronic device (‘460; figs. 1A and 1B; ¶ 0010; ¶ 0019; smartphone with wireless communication configured to transmit and receive information).


Regarding claim 21, Lawrence Ashok Inigo teaches at least one non-transitory computer-readable recording medium (‘460; ¶ 0024) which can store a program for performing operations (‘460; ¶ 0024) of: obtaining a first screen including a plurality of objects (‘460; fig. 3; ¶ 0013-0014) through a camera (‘460; fig 7; element 108, camera; ¶ 0019) included in an electronic device (‘460; figs. 1, 2 and 7); identifying a size of each of the plurality of objects (‘460; fig. 3; ¶ 0015; ¶ 0021; determine the size of the objects), based on a geometric shape of each of the plurality of objects (‘460; ¶ 0025); identifying a relative position of each of the plurality of objects (‘460; fig. 3; Abstract; ¶ 0002; ¶ 0012; ¶ 0015; identify a relative position of each of the plurality of objects), based on distances between the plurality of objects (‘460; fig. 3; Abstract; ¶ 0002; ¶ 0015; distances between the plurality of objects); obtaining a first descriptor of the first screen (‘460; ¶ 0016; ¶ 0018; a first description of the first screen is determined), based on the size and the relative position of each of the plurality of objects (‘460; fig. 3; Abstract; ¶ 0002; ¶ 0012; ¶ 0015; ¶ 0021); and displaying augmented-reality content in a space of the first screen (‘460; fig. 2, element 126; Abstract; ¶ 0011-0012; ¶ 0016-0017), using the first descriptor (‘460; ¶ 0016; ¶ 0018; a first description of the first screen is determined).

In regard to claim 6, Lawrence Ashok Inigo teaches the electronic device of claim 1 and further teaches wherein the processor is further configured to: obtain a second descriptor (‘460; ¶ 0016; ¶ 0018; a second description of the first screen is determined) of a second screen (‘460; fig. 5B; ¶ 0018), and compare the first descriptor with the second descriptor and identify whether the first screen and the second screen match each other (‘460; fig. 5B; ¶ 0018), based on a result of the comparison (‘460; fig. 6B; ¶ 0018).

Regarding claim 7, Lawrence Ashok Inigo teaches the electronic device of claim 6, wherein the processor is further configured to: compare a threshold value with a difference value between the first descriptor (‘460; ¶ 0015-0016) and the second descriptor (‘460; ¶ 0016; ¶ 0018; a second description of the first screen is determined), if the difference value is not greater than the threshold value (‘460; ¶ 0015-0016), determine that the first screen and the second screen are screens having different viewpoints with respect to another plurality of objects in an identical state (‘460; figs 5A, 5B, and 6B; ¶ 0015-0018), and if the difference value is greater than the threshold value (‘460; ¶ 0015-0016), determine that the first screen and the second screen are screens showing a plurality of object in different states (‘460; figs 5A, 5B, and 6B; ¶ 0015-0018).

Regarding claim 9, Lawrence Ashok Inigo teaches the electronic device of claim 1 and wherein the processor is further configured to perform a designated function (‘460; fig. 2, element 126; Abstract; ¶ 0011-0012; ¶ 0016-0017) based on whether the first screen and a second screen match each other (‘460; ¶ 0016; ¶ 0018).

In regard to claim 16, Lawrence Ashok Inigo teaches the method of claim 11 and further teaches the method as further comprising: obtaining a second descriptor (‘460; ¶ 0016; ¶ 0018; a second description of the first screen is determined) of a second screen (‘460; fig. 5B; ¶ 0018); and comparing the first descriptor with the second descriptor and identifying whether the first screen and the second screen match each other, based on a result of the comparison (‘460; fig. 5B; ¶ 0018), based on a result of the comparison (‘460; fig. 6B; ¶ 0018).

Regarding claim 17, Lawrence Ashok Inigo teaches the method of claim 16 and further teaches wherein the determining of whether the first screen and the second screen match each other comprises: comparing a predesignated threshold value with a difference value between the first descriptor and the second descriptor (‘460; ¶ 0015-0016); if the difference value is not greater than the threshold value (‘460; ¶ 0015-0016),, determining that the first screen and the second screen are screens having different viewpoints with respect to another plurality of objects in an identical state (‘460; figs 5A, 5B, and 6B; ¶ 0015-0018); and if the difference value is greater than the threshold value (‘460; ¶ 0015-0016), determining that the first screen and the second screen are screens showing a plurality of object in different states (‘460; figs 5A, 5B, and 6B; ¶ 0015-0018).

Regarding claim 19, Lawrence Ashok Inigo teaches the method of claim 11 and further teaches the method as further comprising, if a viewpoint of the first screen is changed (‘460; figs 5A, 5B, and 6B; ¶ 0015-0018), displaying the augmented-reality content by using the first descriptor so that the augmented-reality contents corresponds to the changed viewpoint (‘460; figs 5A, 5B, and 6B; ¶ 0015-0018).

In regard to claim 20, Lawrence Ashok Inigo teaches the method of claim 11 and further teaches the method as further comprising performing a designated function (‘460; fig. 2, element 126; Abstract; ¶ 0011-0012; ¶ 0016-0017) based on whether the first screen and a second screen match each other (‘460; ¶ 0016; ¶ 0018).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence Ashok Inigo (U. S. Patent Application Publication 2012/01295460 A1, hereafter ‘460) as applied to claims 1-7, 9-17 and 19-21 above.

In regard to claim 8, Lawrence Ashok Inigo teaches the electronic device of claim 6 and further teaches wherein the processor is further configured to: search for at least one descriptor matching the first descriptor (‘460; ¶ 0016; ¶ 0018; a first description of the first screen is determined), and does not teach to obtain the second descriptor from an external electronic device according to a result of the search.  It would have been obvious for one of ordinary skill in the art prior to the filing of the invention to have tried to obtain the second descriptor from an external electronic device according to a result of the search.

In regard to claim 18, Lawrence Ashok Inigo teaches the method of claim 16 and further teaches wherein the obtaining of the second descriptor comprises: searching for at least one descriptor matching the first descriptor (‘460; ¶ 0016; ¶ 0018; a first description of the first screen is determined); and does not teach to obtain the second descriptor from an external electronic device according to a result of the search.  It would have been obvious for one of ordinary skill in the art prior to the filing of the invention to have tried to obtain the second descriptor from an external electronic device according to a result of the search.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edward Martello whose telephone number is (571) 270-1883.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613